



Exhibit 10.2
AquaBounty Technologies, Inc.
Amendment No. 1 to the
AquaBounty Technologies, Inc.
2016 Equity Incentive Plan
AquaBounty Technologies, Inc., a Delaware corporation (the “Company”), by action
of its Board of Directors taken in accordance with the authority granted to it
by Section 2(b)(vii) of the AquaBounty Technologies Inc. 2016 Equity Incentive
Plan (the “Plan”), hereby amends the Plan in the following respect effective
March 5, 2019:
1.    By deleting Section 3(a) of the Plan and inserting in lieu thereof the
following:
a.
Share Reserve. Subject to Section 9(a) relating to Capitalization Adjustments,
the aggregate number of shares of Common Stock that may be issued pursuant to
Awards will not exceed 900,000 shares (the “Share Reserve”).

IN WITNESS WHEREOF, AquaBounty Technologies, Inc. has caused this instrument to
be signed in its name by a duly authorized officer on this 5th day of March,
2019.
AquaBounty Technologies, Inc.




By: /s/ Christopher H. Martin    
Christopher H. Martin
General Counsel and Secretary



